Title: Defense of Congress, [July 1783]
From: Hamilton, Alexander
To: 


[July, 1783]
However men actuated by private pique or party views may take pleasure in stigmatizing the conduct of Congress with or without reason, considerate and good men who are solicitous for the honor of their country will act upon very different principles. They will view with regret those instances in which the measures of that body may be really intitled to blame, will be cautious how they bestow it where it is not merited, and will always examine with candour before they condemn. Though it is certainly true that the infallibility of that or any other body is a doctrine to be reprobated in a free country, and a servile complaisance to its errors would be as dangerous as despicable; yet it must be allowed that an opposite extreme may be little less pernicious. A captious disposition to arraign without examination, to accumulate undistinguishing censure, to excite jealousies against the phantom without the substance of power, to blame for defects in the constitution itself not in the administration of it, is a vice of nearly as mischievous a tendency in the public mind as a blind and superstitious reverence. In the present circumstances of this country most evil is to be apprehended from the prevalency of the former spirit; for new governments emerging out of a revolution, are naturaly deficient in authority and require that every effort should be made to strengthen not to undermine the public confidence. This observation applies with peculiar force to the government of the union; the constitutional imbecillity of which must be apparent to every man of reflexion.
It is therefore painful to hear, as is too fashionable a practice, indiscriminate censures heaped upon Congress for every public failure and misfortune; without considering the intire disproportion between the means which that body have it in their power to employ and their responsibility. It is equally exceptionable to see all the errors of their predecessors concentered in a mass of accusation against the subsisting body. If there have been meritorious acts performed by Congress at any period of the revolution, all the praise of it is confined to the immediate actors; if there have been faults committed they descend with increasing odium upon all who come after. The good deeds of Congress die or go off the stage with the individuals who are the authors of them; but their mistakes are the inheritance of all those who succeed.
It is true Congress in a political capacity are perpetual; but the individuals who compose it in fact undergo frequent changes. It is not more reasonable to charge any present set of members for the mismanagement of a former set allowing it to be real; than it would be to impute to George 3 the crimes adulteries or murders of Henry the 8th. It is a principle of the English law that the King never dies; and yet no man in his senses on account of this fiction of the law will transfer to the reigning monarch the infamy of his predecessor’s misconduct. It is not less unjust or absurd to blame a subsisting Congress the greater part of whose members have had no agency in the measures which are the objects of crimination, for the ill consequences of those measures.
It is not much to be wondered at that this error should exist among the uninformed parts of the community, who can only be expected to have general notions of Congress without any precise ideas of their constitution—and who therefore will be disposed to view them always under the same form without attending to the changes which the body is continually undergoing. But when men more enlightened fall into the same fallacy it is an argument of disingenuous intentions, and proves them to be under the influence of passion of prejudice or of something worse.
The chief topics of clamour against Congress are either positive breaches of faith by avowed departures from express stipulations as the reduction of the Continental money from forty to one, or negative, as the general nonperformance of the public engagements.
As to those of the first kind without entering into a discussion of particular instances, without examining whether those which may have happened may have been produced by inexperience, necessity, levity or design, it will be sufficient in justification of the present Congress to say that a large majority of them had no share whatever in those acts which are the subject of complaint. And as to those of the last kind, there always has been and is a conclusive and satisfactory answer to be given for Congress. The power of raising money is not vested in them. All they can do is to assign their quotas to the several states and to make requisitions from them. This they have not failed to do in the most ample manner; and if the states do not comply to enable them to execute their engagements, the delinquency is not to be charged upon Congress.
Should it be said that Congress ought not to have made engagements without the power of fulfilling them, this is to say that they ought to have given up the contest and to have betrayed the liberty of America. It was necessary to incur debts to support the revoluion; and no man who is a sincere friend to it, can be serious in advancing the position that this essential resource ought not to have been employed from a scruple of that nature. If Congress indeed after a definitive conclusion of the peace consent to be the instruments of future engagements, without more effectual provision at their disposal, they will then merit the indignation of every honest man.
But the present Congress have more than this general argument to offer in their vindication. They can say with truth that so far from having committeed any positive violations of faith, they have manifested an uniform and anxious solicitude for the restoration of public credit, and for doing complete justice to every class of public creditor. Having found by repeated and dayly experience that the provisions of the confederation were unequal to the purpose; they have had recourse to extraordinary expedients. Their plan of the  for funding the public debt is now depending before the several legislatures, nor is it possible for them to give a more decisive proof of their disposition to justice than is contained in that plan.
Congress stand in a very delicate and embarrassing situation: on one hand they are blamed for not doing what they have no means of doing on another their attempts are branded with the imputations of a spirit of encroachment and a lust of power.
In these circumstances it is the duty of all those who have the welfare of the community at heart to unite their efforts to direct the attention of the people to the true source of the public disorders the want of an efficient general government and to impress upon them this conviction that these states to be happy must have a stronger bond of Union and a Confederation capable of drawing forth the resources of the Country. This will be a more laudable occupation than that of cavilling against measures, the imperfection of which is the necessary result of the constitution.
It may appear extraordinary that these observations should be introductory to remarks on the transaction which at this time principally engages the public attention—to wit the removal of Congress from this city; but there is a chain of ideas which naturally connects the general opinion of Congress with the judgment to be passed upon their conduct in this particular instance. This chain will easily be traced by men of discernment.
